            Case 2:19-cv-01952-JLR-TLF Document 29 Filed 07/20/20 Page 1 of 2



 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT TACOMA

 6   MATCONUSA LP,
                                                           Case No. C19-1952 JLR-TLF
 7                            Plaintiff,
            v.                                             ORDER GRANTING PLAINTIFF’S
 8                                                         MOTION FOR LEAVE TO AMEND
     HOUSTON CASUALTY COMPANY,
 9
                              Defendant.
10

11          This matter is before the Court on plaintiff’s motion for leave to amend and

12   proposed amended complaint. Dkt. 27. The motion is unopposed.

13          As a matter of course, a party may amend its pleading once within 21 days of

14   serving it or, if it is a pleading that requires a response, within 21 days after service of

15   the response. Fed. R. Civ. Proc. 15(a)(1). In all other cases, a party may amend its

16   pleading only with the opposing party’s written consent or by leave of the court. Fed. R.

17   Civ. Proc. 15(a)(2). The court should freely give leave when justice so requires. Id. The

18   Court must consider five factors when determining the propriety for leave to amend: Bad

19   faith, undue delay, prejudice to the opposing party, futility of amendment, and whether

20   the plaintiff has previously amended the complaint. Desertrain v. City of Los Angeles,

21   754 F.3d 1147, 1154 (9th Cir. 2014).

22          Here, plaintiff requests leave to file its second amended complaint in order to add

23   two more defendants, Marsh USA Inc. and Crum & Forster Specialty Insurance

24   Company. On June 2, 2020, the Court granted a joint motion and order extending the

25
     ORDER GRANTING PLAINTIFF’S MOTION FOR
26   LEAVE TO AMEND - 1
            Case 2:19-cv-01952-JLR-TLF Document 29 Filed 07/20/20 Page 2 of 2



 1   deadline to join additional parties in this action through and including June 28, 2020.

 2   Dkt. 26. Plaintiff has met this deadline for joining additional parties. Dkt. 27. Further,

 3   plaintiff indicates that the amended complaint does not add any new claims against

 4   defendant nor does it materially alter previously asserted claims. Dkt. 27. There is no

 5   indication that the amended complaint is filed in bad faith, would cause undue delay or

 6   otherwise prejudice the named defendants.

 7          Therefore, it is ORDERED:

 8          (1) Plaintiff’s motion for leave to amend (Dkt. 27) is GRANTED under Fed. R.

 9             Civ. P. 15(a)(2).

10          (2) Counsel for plaintiff is directed to file plaintiff’s second amended complaint

11             within seven days of this order.

12          (3) The Clerk shall send a copy of this Order to the parties.

13          Dated this 20th day of July, 2020.

14

15

16                                                      A
                                                        Theresa L. Fricke
17                                                      United States Magistrate Judge

18

19

20

21

22

23

24

25
     ORDER GRANTING PLAINTIFF’S MOTION FOR
26   LEAVE TO AMEND - 2
